 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 1 of 52 PageID #: 8067



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON



UNITED STATES OF AMERICA


v.                                   CRIMINAL ACTION NO. 2:19-00241


SRIRAMLOO KESARI, M.D.,


                     MEMORANDUM OPINION AND ORDER


           Pending is the “Memorandum in Support of Defendant

Sriramloo Kesari, M.D.’s Oral Motion for Judgment of Acquittal

or New Trial,” filed June 10, 2021.        ECF No. 260.     The

government filed a response on July 10, 2021, ECF No. 285, and

Kesari filed a reply on July 21, 2021.        ECF No. 286.     The court

construes Kesari’s memorandum (ECF No. 260) as a timely filed

renewed motion for judgment of acquittal or, in the alternative,

motion for a new trial.


                        I.   General Background


           Kesari, a medical doctor, treated patients for opioid

use disorder at his medical practice, Ram Diagnostics Center, in

Danville, Boone, County, West Virginia.         See, e.g., ECF No.

257-10.   Through this medical practice, Kesari prescribed the

trade-name drugs Suboxone and (occasionally) Subutex, both of

which contain the Schedule III controlled substance
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 2 of 52 PageID #: 8068



buprenorphine, ECF No. 265, at 46:16-47:7; ECF No. 266, at

91:1-14, for his patients.      See, e.g., ECF No. 254-7; 255-17;

ECF No. 266, at 205:21-23.


           Kesari employed co-defendant Kristina Truxhall as an

office manager.    See ECF No. 268, at 11:8-10.        Truxhall was

registered by the state as a nurse aide from January 7, 2011

through February 28, 2015, at which time her registration

lapsed.   See ECF No. 257-32.      Prior to the lapse of this

registration, Truxhall’s last reported nurse aide employment was

with Boone Nursing from May 1, 2011, through June 1, 2011.            See

id.


           The Drug Enforcement Administration (“DEA”) began to

investigate Kesari’s practice in December of 2018.           See, e.g.,

ECF No. 31-1, at 2.     Using the alias “Jason Price,” DEA Special

Agent Joshua Tripp visited the practice and obtained Suboxone

prescriptions on four occasions, January 14, 2019, January 23,

2019, February 21, 2019, and March 21, 2019, posing as an opioid

addict and recording each appointment with audio and/or video

recording devices.     See generally ECF No. 256-2; ECF No. 256-2;

ECF No. 256-3; ECF No. 256-4; ECF No. 256-5; ECF No. 272.            DEA

investigators, including DeAndra Lee and Sandra McMillion,

subsequently executed a search warrant at Kesari’s office on

                                     2
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 3 of 52 PageID #: 8069



June 18, 2019.    See ECF No. 280, at 7-19-24; ECF No. 281, at

13:6-14:1.   During the execution of the search warrant, Kesari

signed a FORM DEA-104 (07/18), titled “SURRENDER FOR CAUSE OF

DEA CERTIFICATE OF REGISTRATION” (hereinafter referred to as the

“DEA-104”), and voluntarily surrendered his DEA Certificate of

Registration.    See ECF No. 256-26.


           Kesari and Truxhall were subsequently charged with

criminal counts relating to Kesari’s prescribing.           The operative

indictment, the Second Superseding Indictment, charged Truxhall

and Kesari in Count One with conspiracy to unlawfully distribute

buprenorphine and Suboxone in violation of 21 U.S.C. § 846

“[f]rom in or about October 2018, through in or about May 2019.”

ECF No. 3.   Kesari was charged in Counts Two through Thirteen

with individual instances of unlawful distribution of

buprenorphine and Suboxone in violation of 21 U.S.C. § 841(a)(1)

spanning from October 26, 2018, through March 1, 2019.            Id.   Of

particular relevance here are the last three counts.           Counts

Eleven through Thirteen concerned Suboxone prescriptions issued

to Tripp during his January 14, 2019 (Count Eleven), January 23,

2019 (Count Twelve), and February 21, 2019 (Count Thirteen)

appointments with Kesari.      Id.




                                     3
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 4 of 52 PageID #: 8070



           Trial on all charges commenced on May 18, 2021.           See

ECF No. 225.    After the government rested its case, the court

denied the motions of Kesari and Truxhall for judgments of

acquittal on May 25, 2021.      ECF No. 238.     The jury returned its

verdict on May 27, 2021, acquitting the defendants on all

charges with the exception of Count Thirteen, on which Kesari

was found guilty.    ECF No. 246; ECF No. 247.


                       II.   The Pending Motions


           Kesari filed the pending memorandum on June 10, 2021.

ECF No. 260.    Inasmuch as his earlier oral motion for judgment

of acquittal was denied when made at the close of the

government’s case on May 25, 2021, and it does not appear that

he has heretofore made a motion for a new trial, the court

construes the memorandum as a timely renewed motion for judgment

of acquittal or, in the alternative, motion for a new trial

pursuant to Federal Rules of Criminal Procedure 29(c) and 33(b).

The court addresses these issues in turn.


      A.   Renewed Rule 29 Motion for Judgment of Acquittal


           Kesari first argues that the evidence was not

sufficient to sustain a conviction on Count Thirteen.           ECF No.

260, at 3-12.

                                     4
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 5 of 52 PageID #: 8071



           Under Rule 29(c)(1), a defendant may renew a motion

for judgment of acquittal based on the insufficiency of the

evidence after a guilty verdict is rendered by the jury.            “A

judgment of acquittal based on the insufficiency of evidence is

a ruling by the court that as a matter of law the government’s

evidence is insufficient ‘to establish factual guilt’ on the

charges in the indictment.”      United States v. Alvarez, 351 F.3d

126, 129 (4th Cir. 2003) (quoting Smalis v. Pennsylvania, 476

U.S. 140, 144 (1986)).


           However, “a jury verdict ‘must be sustained if there

is substantial evidence, taking the view most favorable to the

Government, to support it.’”       United States v. Burgos, 94 F.3d

849, 862 (4th Cir. 1996) (en banc) (emphasis omitted) (quoting

Glasser v. United States, 315 U.S. 60, 80 (1942)).

“[S]ubstantial evidence is evidence that a reasonable finder of

fact could accept as adequate and sufficient to support a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

Id.   (United States v. Smith, 29 F.3d 914, 917 (4th Cir.), cert.

denied, 513 U.S. 976 (1994)).       The defendant bears a heavy

burden, and “reversal for insufficiency must ‘be confined to

cases where the prosecution’s failure is clear[.]’” United

States v. Edlind, 887 F.3d 166, 172 (4th Cir. 2018), cert.


                                     5
    Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 6 of 52 PageID #: 8072



denied, 139 S. Ct. 203 (2018) (quoting Burks v. United States,

437 U.S. 1, 17 (1978)).         The court does not “weigh the evidence

or assess the credibility of witnesses, but assume[s] that the

jury resolved any discrepancies in favor of the government.”

United States v. Kelly, 510 F.3d 433, 440 (4th Cir. 2007)

(citing United States v. Romer, 148 F.3d 359, 364 (4th Cir.

1998)).


              When prosecuting a doctor under 21 U.S.C. § 841(a)(1),

the government must prove: “(1) that the defendant distributed

or dispensed a controlled substance; (2) that the defendant

acted knowingly and intentionally; and (3) that the defendant’s

actions were not for legitimate medical purposes in the usual

course of his professional medical practice or were beyond the

bounds of medical practice.” 1        United States v. Hurwitz, 459 F.3d

463, 475 (4th Cir. 2006) (internal quotation marks and citations

omitted).      The third element is distinct from a civil medical

malpractice negligence standard in that it requires proof that a

doctor prescribed a controlled substance “outside the bounds of

. . . professional medical practice.”           United States v. McIver,

470 F.3d 550, 558-59 (4th Cir. 2006) (quoting United States v.


1    The court refers at times to this last element as the
“third element” of a 21 U.S.C. § 841(a)(1) charge against a
doctor.
                                6
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 7 of 52 PageID #: 8073



Alerre, 430 F.3d at 691 n. 9 (4th Cir. 2005)).          Evidence

relating to compliance with professional norms is pertinent to

the third element inasmuch as “the extent and severity of

departures from [] professional norms [] underpin a jury’s

finding of criminal violations” of 21 U.S.C. § 841(a)(1) by a

physician.   Id. at 561.     In reviewing the sufficiency of the

evidence, “[t]here are no specific guidelines concerning what is

required to support a conclusion that an accused acted outside

the usual course of professional practice.         Rather, the court[]

must engage in a case-by-case analysis of evidence to determine

whether a reasonable inference of guilt may be drawn from

specific facts.”    United States v. Singh, 54 F.3d 1182, 1187

(4th Cir. 1995) (quoting United States v. August, 984 F.2d 705,

713 (6th Cir. 1992)).


           A doctor’s good faith “is relevant to a jury’s

determination of whether the doctor acted outside the bounds of

medical practice or with a legitimate medical purpose when

prescribing narcotics.”      Hurwitz, 459 F.3d at 476.       However, the

good faith standard is an objective one, requiring “not merely a

doctor’s sincere intention towards the people who come to see

him, but, rather, . . . his sincerity in attempting to conduct

himself in accordance with a standard of medical practice


                                     7
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 8 of 52 PageID #: 8074



generally recognized and accepted in the country.”           Id. at 478

(quoting United States v. Hayes, 794 F.2d 1348, 1351 (9th Cir.

1986)); accord United States v. Boccone, 556 F. App’x 215, 228

(4th Cir. 2014).


            The court instructed the jury that the government must

prove beyond a reasonable doubt that Kesari distributed or

dispensed a controlled substance without a legitimate medical

purpose or outside the usual course of medical practice.            See

ECF No. 285-4, at 42-44.      In doing so, the court distinguished

the relevant inquiry from that of a civil medical malpractice

negligence standard, emphasizing that the criminal inquiry

involves consideration of prescribing “outside the bounds of

professional medical practice.”       See id. at 44.     The court

instructed the jury that it should consider “the extent and

severity of any violations of professional norms” by Kesari when

determining whether the government had proved this element.             Id.

at 42-43.     The court noted that the relevant inquiry was whether

Kesari’s “authority to prescribe controlled substances was not

being used for treatment of a patient, but for something other

than a legitimate medical purpose, such as assisting another in

the maintenance of a drug habit or the personal profit of the

physician.”    Id. at 44.    In addition, the court explained the


                                     8
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 9 of 52 PageID #: 8075



objective good faith standard and explicitly instructed the jury

that Kesari need not prove good faith, putting the burden on the

government.   See id. at 34-35.


           At the outset of this analysis, the court notes that

Kesari compares the acquittals on other charges alleged against

him, namely, Counts One, Eleven, and Twelve, to the sufficiency

of the evidence regarding his conviction on Count Thirteen.             See

ECF No. 260, at 7-8, 11.      As the government argues, ECF No. 285,

at 6, this approach is not appropriate for the present inquiry.

“When the district court reviews the sufficiency of the evidence

on a charge, it should compare the government’s evidence against

the elements of the charged offense, but it should not consider

the jury’s verdict that the evidence was insufficient on another

charge.”   United States v. Mackins, 32 F.3d 134, 138 (4th Cir.

1994) (citing United States v. Powell, 469 U.S. 57, 67 (1984));

see also, e.g., United States v. Green, 599 F.3d 360, 368-69

(4th Cir. 2010) (“Although we doubt that the jury’s acquittal of

Green on the telephone count is in any meaningful sense

‘inconsistent’ with its guilty verdict on the drug conspiracy

count, it has long been settled that inconsistent jury verdicts

do not call into question the validity or legitimacy of the

resulting guilty verdicts.”) (citations omitted).


                                     9
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 10 of 52 PageID #: 8076



           The question before the court is a narrow one: whether

there was sufficient evidence to support a conviction for

Kesari’s conduct charged in Count Thirteen.          While evidence

relating to some of the other charges, particularly Counts

Eleven and Twelve concerning the January 14, 2019, and January

23, 2019, visits by Tripp to Kesari’s practice, may be relevant

to this inquiry, the jury’s decision that the doctor was not

guilty of unlawfully prescribing Suboxone to Tripp on these

prior occasions is of no consequence.         To the extent Kesari’s

arguments are premised on the acquittals for any counts alleged

against him, they are without merit.


           Apart from the allusions to the acquittals on other

counts, Kesari generally argues that the evidence concerning the

third element of 21 U.S.C. § 841(a)(1) was insufficient to

support a conviction on Count Thirteen.         ECF No. 260, at 4-12.

In addressing this argument, the court recounts the evidence at

trial.


           Tripp first attended Kesari’s Danville office on

January 14, 2019.     During this visit, he signed a form in his

intake paperwork acknowledging certain rules of the practice,

including a requirement that he return Suboxone “packets,” i.e.,

the wrappers in which Suboxone strips are packaged, when he

                                     10
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 11 of 52 PageID #: 8077



returned for subsequent visits.        ECF No. 255-20, at 11.      The

form required Tripp to account for full and empty packets, which

was ostensibly a method of ensuring that patients were actually

taking the Suboxone prescribed.        Id.   The same form also stated

that Tripp was required to go to counselling for his opioid use

once a week and that one such counselling appointment should be

an individual appointment with a counselor rather than a group

counselling session.     See id.    The form emphasized this rule,

advising that there were no exceptions to it and that an

inability to take off work was not an excuse to miss

counselling.    Id.   The form stated, “**NO COUNSELLING = NO

MEDICATION!!!**.”     Id.   (emphasis in original).       The same form

advised that random in-house urine drug screens would be

conducted and that a failed urine drug screen would result in

the urine sample being sent out for secondary confirmation by a

lab, with the patient to bear the costs, as well as a probation

period for the patient.      Id.


           The practice also had signs posted reinforcing

wrapper, counselling, and urine drug screen requirements.             See

ECF No. 256-8 (sign stating “NO COUNSELLING . . . NO

MEDICATION!!” and requiring patients to attend at least two

counselling sessions per month, with one being an individual


                                     11
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 12 of 52 PageID #: 8078



session and another being a group session) (emphasis in

original); ECF No. 256-14 (sign stating “No Wrappers, No

Prescription, No Exceptions!” and “Every Patient Must Go to

Counselling!!    At least (2) sessions, Every Month!         Must provide

proof of counselling to be put in file!         Failure to Attend

Counselling, can and will result in termination!”) (emphasis in

original); ECF No. 256-17 (sign stating that patients were

required to provide a drug screen and used and unused packets

“BEFORE [THEY] WILL BE GIVEN ANY MEDICATION OR SEEN ANY

FURTHER.”) (emphasis in original).


           Another sign posted in Kesari’s office set forth

appointment pricing, including $90 charges for “1 week,” $150

charges for “2 weeks,” and $270 charges for “4 weeks.”            ECF No.

256-15.   Tripp explained during his testimony at trial that “new

patients typically [would] go one week at a time for about a

month before going to a one-month prescription.”           ECF No. 272,

at 87:16-18.    According to Tripp, the monthly visits would save

patients money inasmuch as they would only pay Kesari $270 per

month rather than $90 per week.        See id. at 88:4-18.


           These charges by Kesari were separate from the costs

of filling the prescription at a pharmacy.          For example, Tripp

paid $419.49 to fill the February 21, 2019 prescription at issue

                                     12
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 13 of 52 PageID #: 8079



in Count Thirteen, see ECF No. 255-17, after paying $270 for his

appointment with Kesari that same date.         See ECF No. 272, at

122:9-14.


            Tripp received a one-week prescription from Kesari on

January 14, 2019, the date of his initial visit to the doctor’s

office, and a one-month prescription during his January 23, 2019

appointment.    See ECF No. 255-16; ECF No. 257-11.         On both

occasions, he saw Kesari, who was in California at the time for

his wife’s cancer treatment, by Skype videoconference call on

Truxhall’s cell phone.      See ECF No. 256-2; ECF No. 256-3; ECF

No. 257-6; ECF No. 272, at 209:1-20.         The agent paid $90 for the

January 14, 2019 visit and $270 for the January 23, 2019 visit.

ECF No. 272, at 71:19-21, 102:1-5.        The January 14, 2019, and

January 23, 2019, visits were logged in the practice’s

electronic medical records.       See ECF No. 257-8.


            Tripp returned to Kesari’s office on February 21,

2019, the date of the Count Thirteen charge.          He testified that

he did not think he brought empty Suboxone wrappers to the

appointment on that date.      ECF No. 272, at 118:19-119:2.         The

video recording of this visit demonstrates that upon his arrival

at the office, Truxhall asked Tripp whether he was “still doing

a month,” to which Tripp responded “if you would, $270?”             ECF

                                     13
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 14 of 52 PageID #: 8080



No. 256-4, at 4:13-4:15.      Tripp proceeded to pay the $270 in

cash to Truxhall.     Id. at 4:22; see also ECF No. 272, at

117:12-14.


           Tripp performed a urine drug screen, pouring a

methamphetamine metabolite into the urine sample so that the

sample would test positive for methamphetamine.           ECF No. 272, at

115:18-21.    Tripp testified that he expected the sample to test

“positive for meth and negative for all other[ drugs],”

including Suboxone.     ECF No. 272, at 115:24-25.        When Truxhall

examined the results of the urine drug screen, she noted that

Tripp had tested negative for Suboxone and had none of the

prescription drug in his system.        ECF No. 256-4, at 15:46-15:56.

Truxhall also noted that Tripp tested positive for

methamphetamine.     See id. at 15:09-18:17.       Truxhall instructed

Tripp to dump the sample in the toilet and throw the urine drug

screen container in a biohazard trash can, which he did.             Id. at

18:34-19:02.


           Truxhall then dialed Kesari, who was not yet back from

California, for a videoconference call with Tripp.           Id. at

19:31-19:38.    The conversation between Tripp and Kesari occurred

as follows:


           Truxhall: I got this guy, you remember him?
                                 14
    Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 15 of 52 PageID #: 8081



              Tripp: Hey Doc.

              Kesari: Hey, yeah, yeah.       How are you doing?

              Tripp: Good, how are you?

              Kesari: Good, good.      Everything okay?

              Tripp: It’s going good.

              Kesari: Okay.     Any problems or any issues?

              Tripp: Not for me.

              Kesari: Okay, okay.      She will take care of you, okay?

              Tripp: Thank you.


Id. at 19:59-20:21.        This exchange lasted 22 seconds.         See id.

Truxhall immediately proceeded to hand Tripp a receipt and a

prescription script, Tripp thanked her, and she and Kesari, who

was still on the videoconference call, responded “You’re

welcome.”      Id. at 20:21-20:33.      Kesari and Truxhall proceeded to

discuss gasoline prices on the videoconference call as Tripp

left the office.        Id. at 20:33-20:55.


              It is not entirely clear from the video evidence when

the prescription was filled out. 2          At any rate, Tripp testified,

and the relevant prescription script shows, that the substantive



2    The court notes, however, that Truxhall may have filled out
the prescription script while Tripp was providing his urine drug
screen sample or while he was in the waiting room prior to the
conversation with Truxhall regarding his urine drug screen
results.
                                15
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 16 of 52 PageID #: 8082



Suboxone dosage information, providing a one-month supply, was

computer-printed.     See ECF No. 255-17; ECF No. 272, at

120:20-121:10.    The computer-typed date is January 23, 2019,

i.e., the date of Tripp’s second appointment, but Tripp

testified that it was issued on February 21, 2019, and the

pharmacy sticker attached to the script indicates that it was

filled on February 21, 2019.       See ECF No. 255-17; ECF No. 272,

at 120:21-22.


            This prescription was also signed in writing by

Kesari.   See ECF No. 255-17.      During her testimony, DEA

Diversion Investigator DeAndra Lee stated that blank

prescription scripts had been mailed to Kesari in California,

who signed them and mailed them back to his practice in

Danville.    ECF No. 281, at 8:9-11.


            The evidence accordingly strongly suggested that the

prescription script obtained by Tripp on February 21, 2019, had

been pre-signed by Kesari and mailed back to his practice in

Danville, whereupon Truxhall accepted Tripp’s $270, filled the

substantive dosage information out by computer, and printed the

script by or immediately after the 22-second exchange between

Tripp and Kesari.     Truxhall promptly gave the script and a

receipt to Tripp while Kesari was still on the videoconference

                                     16
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 17 of 52 PageID #: 8083



call, effectively ending the appointment.          Notably, no

electronic medical record or paper records documenting this

appointment were introduced into evidence.          See ECF No. 255-19;

ECF No. 255-20; ECF No. 257-8; ECF No. 257-10; ECF No. 258-2.


           Tripp returned to the office on March 21, 2019,

whereupon he was provided with a final one-month Suboxone

prescription and discharged from the doctor’s practice after

stating that he had sold Suboxone to a coworker. See, e.g., ECF

No. 257-10.    This March 21, 2019 prescription was not the

subject of an individual 21 U.S.C. § 841(a)(1) count alleged in

the second superseding indictment.        See ECF No. 33.


           Government expert Robert Andrew Chambers, M.D., an

addiction psychiatrist and associate professor of psychiatry at

Indiana University School of Medicine, gave testimony regarding

the February 21, 2019 appointment.         ECF No. 265, at 6:17-7:4;

ECF No. 266, at 138:12-143:23.       Dr. Chambers generally testified

that it is outside the usual course of medical practice “for

patient records to not accurately reflect what occurs in each

patient” visit inasmuch as “[i]naccuracies in the record can

produce mistakes in care that can hurt people.”           ECF No. 266, at

105:10-24.    He specifically testified that he was unable to



                                     17
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 18 of 52 PageID #: 8084



locate any records documenting Tripp’s February 21, 2019

appointment.    Id. at 142:9-13.


           Dr. Chambers also offered the following testimony

regarding the February 21, 2019, urine drug screen:


     Q. At any point during the interaction, did Dr. Kesari
     inquire as to the results of any drug screen that had
     been done?

     A. I don’t believe so, on that particular session.

     Q. Assuming, hypothetically, that a patient that
     received a prescription for a 28-day supply of
     Suboxone on January 23rd, 2019, came in on February
     21st, 2019, gave a urine sample as part of a urine
     drug screen, and that sample indicated that the
     patient tested negative for Suboxone and positive for
     methamphetamine; per that hypothetical, do those
     results concern you?

     A. Absolutely.

     Q. Why is that?

     A. It shows a couple things. One is that they are not
     compliant – A [sic], they are not compliant on the
     treatment for opiate addiction that you’re
     prescribing. Two, there is no opiate addiction. And
     three, there may be methamphetamine addiction.

     Q. Why do you say there is no opioid addiction?

     A. Well, there is no opiate in the urine.

     Q. What about methamphetamine then?

     A. Yeah, there is. So there is meth in the urine,
     which indicates a person’s using meth, which implies a
     strong signal that it would be a methamphetamine
     addiction.


                                     18
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 19 of 52 PageID #: 8085



     Q. And so what does the usual course of medical
     practice dictate as to those results from the urine
     drug screen?

     A. Well, that requires an extended conversation
     between the physician and the patient to understand
     what the patient is actually doing. What is their
     pattern of drug use around methamphetamine[?] Why is
     there no Suboxone in the urine? When have you been
     using it? Did you use it at all? You know, did you
     sell it to get methamphetamine? All those questions.

ECF No. 266, at 140:19-142:1.


           Dr. Chambers acknowledged on cross-examination that

individuals other than addiction psychiatrists, including

non-addiction psychiatrist physicians, nurse practitioners,

clinical nurse specialists, certified nurse anesthetists,

physician assistants, and certified nurse midwives, may be able

to prescribe buprenorphine.       Id. at 314:18-317:6.      He qualified

this testimony by stating that such individuals “need training

in the diagnostic and evaluative procedures that would inform

Suboxone delivery.”     Id. at 317:21-23.


           When Chambers was asked whether Kesari’s treatment of

Tripp during the February 21, 2019 appointment was outside the

usual course of medical practice and without a legitimate

medical purpose, he responded that it was inasmuch as there was

“a whole collection of problems,” including “a total lack of any

professional medical expertise or involvement . . . no exam, no

                                     19
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 20 of 52 PageID #: 8086



evaluation, no use of testing.”        Id. at 142:14-22.     Chambers

similarly opined that “there was no medical practice” during the

February 21, 2019 encounter between Kesari and Tripp since it

was “devoid of a normal evaluation[,] examination and testing[,]

and a treatment plan.”      Id. at 139:17-25.


           Dr. Chambers opined that the February 21, 2019

prescription was issued outside the usual course of medical

practice since there was “[n]o exam, no evaluation, apparently

fraudulent medical record-keeping, overlapping scripts with

other scripts, improperly dated scripts,” as well as issued

without a legitimate medical purpose and beyond the bounds of

medical practice for similar reasons.         Id. at 158:9-160-9.      Dr.

Chambers was also asked whether his opinion about the February

21, 2019 prescription was “contingent upon whether or not Dr.

Kesari saw Mr. Price [Tripp] in person or over Skype on his

cell”:


     A. It’s the same opinion, regardless of Skype or in
     person.

     Q. Is that true in terms of your opinion regarding it
     being outside the usual course of medical practice?

     A. Yes.

     Q. Without a legitimate medical purpose, and beyond
     the bounds of medical practice?

     A. Yes.
                                     20
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 21 of 52 PageID #: 8087



Id. at 160:10-19.


           Kesari’s expert Kelly Clark, M.D., a Board-certified

physician in psychiatry and addiction medicine with an extensive

background consulting in addiction medicine, also testified as

to the legitimacy of the February 21, 2019 appointment.            See ECF

No. 273, at 6:13-8:13, 84:20-85:10.        The testimony proceeded:


     Q. And are you aware that the government alleges that
     . . . the January 14th, 2019, the January 23, 2019,
     and February 21, 2019 prescriptions [for Tripp] . . .
     are drug deals?

     A. Yes.

     Q. Do you have an opinion regarding the medical
     legitimacy of those prescriptions?

     A. Yes.

     Q. Were they issued within the usual course of
     professional practice?

     A. Yes.

     Q. Were they written for a legitimate medical purpose?

     A. Yes.

     Q. And were they written in good faith?

     A. Yes.


Id. at 84:20-85:10.     Dr. Clark did not specifically opine as to

why the February 21, 2019 prescription was within the usual

course of professional practice, written for a legitimate


                                     21
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 22 of 52 PageID #: 8088



medical purpose, and provided in good faith.          See id. at

84:5-92:3.


             Dr. Clark also opined about the propriety of Kesari’s

practice with respect to addiction treatment:


     Q. Dr. Chambers testified at length about the
     requirements - or his perception of the requirements
     relating to an opioid use disorder treatment clinic.
     Are those requirements applicable to Dr. Kesari; why
     or why not?

     A. Absolutely not. Absolutely not. There are
     treatment clinics, there are treatment programs, there
     are programs and clinics that have multiple clinicians
     there, usually, that are licensed by the state for
     whatever levels of care they’re providing.

     . . .

     Dr. Kesari did not run a treatment program. He did
     not run an addiction clinic. He was doing
     office-based opioid treatment. He was doing OBOT in a
     doctor’s office. And all it is is office-based opioid
     treatment. He was not treating methamphetamine
     addiction. He was not treating - he was not, you
     know, assessing and treating all of the other things
     that Dr. Chambers was talking about. He was doing a
     specific thing in a doctor’s office, because we
     have - he is doing what the federal government on the
     treatment side are saying we need more of, prescribing
     Buprenorphine for opioid addiction. That’s what he
     was doing, in a doctor’s office. Not an addiction
     treatment clinic.

Id. at 39:17-40:25.     On cross-examination, Dr. Clark conceded

that it is “counter-therapeutic” to allow a patient to “falsely

claim [he is] not using drugs of abuse, but [is] only taking the

prescribed substances,” and further testified that allowing a
                                     22
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 23 of 52 PageID #: 8089



patient to lie about a drug test can amount to colluding with

the patient, in which case “[the doctor is] not working as a

doctor; [he is] harming the patient.”         Id. at 115:3-25.


           When asked of her opinion regarding Kesari’s adherence

to the office’s signs and paperwork policies, Dr. Clark

responded:


     A. . . . [I]t’s always a good idea to follow your
     policies and procedures. I see lots of notes saying,
     “Payment due in 30 days. No exception.” Okay. That is
     an internal policy. Okay. It is not the same thing as
     telling the state or billing insurance - which is
     another issue around this - that you are going to be
     providing all of this stuff in order to get your
     license to be a treatment center. These were his
     internal things that he set himself up as a bar, and
     while it might be good to do that, it’s not needed,
     required, must, illegal not to.

Id. at 41:6-16.


           In addition, Dr. Clark testified on direct examination

that Kesari, “as a general practitioner prescribing

Buprenorphine, could [] have [prescribed] within the usual

course of professional practice and not even used the medical

record . . . .”    Id. at 65:7-11.      On cross-examination, Dr.

Clark acknowledged that medical notes should, “[t]o the best of

[the] ability of the person writing them,” be “truthful and

honest and factual.”     Id. at 110:20-24.      Dr. Clark stated that

it “is possible” that she had “said in the past that [medical]
                                23
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 24 of 52 PageID #: 8090



records that make[] no sense because of inconsistencies can

suggest that a physician is either incompetent or does not

care.”   Id. at 111:7-11.     The government also questioned Dr.

Clark about her testimony as an expert for the Department of

Justice from a prior case:


     Q. In the Abovine case, . . . I’m going to read [your
     testimony] aloud, and you can follow along silently .
     . . . “I can tell you it is the responsibility of a
     doctor to be writing down why you are prescribing a
     controlled substance, like an amphetamine, risks,
     benefits, and alternatives, getting an informed
     consent. And I had not seen anything in the record
     that showed that amphetamine” - in [the Abovine] case,
     that was the controlled substance – “was going to be
     prescribed to this particular patient.” . . . . Did
     I read that correctly?

     A. That’s correct.

Id. at 110:4-18.     Dr. Clark also acknowledged that she had

testified as an expert for the Department of Justice in a

different prior case that “[t]he medical record should read like

a book,” although she qualified this prior statement as

pertaining to clinics unlike Kesari’s office.          ECF No. 273, at

108:20-109:10.


           Dr. Clark testified regarding the propriety of

pre-signed prescription scripts on direct examination:


     Q. Is it ever appropriate for a physician to pre-sign
     a prescription?

                                     24
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 25 of 52 PageID #: 8091



     A. . . . “[A]ppropriate” is not really a good word in
     court. [It w]ouldn’t be my primary choice here. So
     pre-signing a prescription, it is like pre-signing a
     check in your checkbook or checks in your checkbook.
     Is it illegal to pre-sign checks in your checkbook?
     No. Is it a good idea? No, it’s not a good idea.
     Because you are responsible for whatever goes on top
     of that, right. Those blank checks are going to be
     paid because it’s got your name on it. And the same
     way for a pre-signed prescription, that prescriber is
     responsible for what actually goes out. And in this
     case, Dr. Kesari instructed Ms. Truxhall to not be
     sending out prescriptions that he didn’t approve.

Id. at 60:4-19.     During cross-examination, Dr. Clark was

questioned about prior testimony on this issue while serving as

an expert witness for the Department of Justice:


     Q. . . . Now, you were asked in the Abovine case . .
     . : “Can a nurse practitioner write prescriptions on a
     prescription pad that the doctor has already signed,
     and let’s limit that to controlled substances?”
     “Answer: Appropriately, no, no, no, no, no.” Five
     “Noes.” Did I read that correctly?

     . . .

     A.   That’s correct.

Id. at 104:17-105:10.      Like Dr. Chambers, Dr. Clark testified

that non-doctors, including physician assistants, nurse

practitioners, and certified nurse midwives, may prescribe

buprenorphine.     Id. at 32:22-33:6.


             Several points demonstrate that the evidence was

sufficient to support a conviction on Count Thirteen.            First, a

superficial or inadequate physical examination is indicative of
                                     25
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 26 of 52 PageID #: 8092



prescribing without a legitimate medical purpose in the usual

course of professional medical practice or outside the bounds of

professional medical practice.       See, e.g., United States v.

Moore, 423 U.S. 122, 142-143 (1975); United States v. McIver,

470 F.3d 550, 558, 564 (4th Cir. 2006); United States v. Tran

Trong Cuong, 18 F.3d 1132, 1137-38 (4th Cir. 1994).            The jury

could reasonably infer that Kesari’s physical examination of

Tripp on February 21, 2019, was non-existent.          His conversation

with the patient lasted 22 seconds, most of which was an

exchange of amenities, and it lacked any substantive inquiry

into Tripp’s condition with only one question and answer: “Q:

Any problems or any issues?”; A: “Not for me.”           ECF No. 256-4,

at 19:59-20:21.    And Dr. Chambers’ testimony regarding the

February 21, 2019 appointment emphasized the lack of an

examination of the patient as a ground for concluding that the

prescription was issued outside the usual course of professional

medical practice and without a legitimate medical purpose.


           Second, the Fourth Circuit has found evidence

sufficient to sustain convictions in cases where the government

presented expert testimony concerning prescriptions issued

despite “red flag” drug screens, including negative tests for

the prescribed controlled substance and positive tests for other


                                     26
    Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 27 of 52 PageID #: 8093



controlled substances.         See Boccone, 556 F. App’x at 226,

231-32; McIver, 470 F.3d at 556, 564.            Dr. Chambers opined as to

the red flag associated with a urine drug screen that is

positive for methamphetamine and negative for opioids.               Dr.

Clark, Kesari’s own expert, conceded on cross-examination that

it is counter-therapeutic to allow a patient to lie about drug

test results.       Kesari contends that he cannot be held

accountable for the February 21, 2019 urine drug screen since he

was not informed of the negative Suboxone and positive

methamphetamine results.         ECF No. 260, 7-8; ECF No. 286, at 5.

But the video demonstrates that he did not inquire as to the

urine drug screen’s results during the 22-second encounter with

Tripp. 3     Similarly, he made no inquiry regarding the Suboxone

wrappers from the January 23, 2019 prescription, the absence of

which, like the negative test for Suboxone in the urine drug

screen, would have indicated no Suboxone usage and no opioid

addiction.      Given the expert testimony on the issue, the jury

could reasonably infer that Kesari’s failure to inquire about




3    This stands in contrast to the January 14 and January 23
appointments during which Kesari did, in fact, inquire as to
Tripp’s urine drug screen results. See ECF No. 256-2, at
1:30:09; ECF No. 256-3, at 6:52.
                                27
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 28 of 52 PageID #: 8094



the urine drug screen results was consistent with illegal

prescribing.


           Third, a lack of appropriate documentation is also a

red flag connoting illegal prescribing.         See Boccone, 556 F.

App’x at 225-26; Alerre, 430 F.3d at 686.          There appears to have

been no medical record kept by Kesari documenting the February

21, 2019 appointment.      Dr. Chambers opined that it was outside

the usual course of medical practice “for patient records to not

accurately reflect what occurs in each patient” since

“[i]naccuracies in the record can produce mistakes in care that

can hurt people.”     ECF No. 266, at 105:10-24.       Dr. Clark’s

statements on direct examination may have indicated the

contrary, but Dr. Clark also acknowledged prior testimony (on

behalf of the Department of Justice) regarding the importance of

accurate medical records on cross-examination.           The jury could

reasonably infer that the lack of any medical record for the

February 21, 2019 visit was consistent with unlawful

prescribing.


           Fourth, the Fourth Circuit has upheld convictions

where defendant physicians allowed an unauthorized individual to

prescribe controlled substances.          See United States v. Naum, 832

F. App’x 137, 139, 143-44 (4th Cir. 2020); Boccone, 556 F. App’x

                                     28
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 29 of 52 PageID #: 8095



at 230-31.    Kesari posits that Naum is inapposite since

“[b]ecause it is beyond dispute that Dr. Kesari saw all of his

patients either in person or via telemedicine before Dr. Kesari

authorized a prescription to be issued” and “did not provide

prescribing authority to Ms. Truxhall or anyone else.”            ECF No.

286, at 9.


           But the jury could reasonably reach the opposite

conclusion.    Truxhall had limited medical experience, and her

nurse aide registration lapsed four years prior to the February

21, 2019 appointment.      More significantly, she did not fit

within the categories of professionals who, according to Drs.

Chambers and Clark, may prescribe buprenorphine.           The video

footage demonstrates that Truxhall asked Tripp whether he was

“still doing a month” and accepted $270 in payment prior to the

videoconference call with Kesari.         At some point prior to the

videoconference call, Truxhall filled out by computer the

substantive dosage information on the pre-signed prescription

script and printed the script.       Kesari made no inquiry and gave

no instruction regarding the appropriate dosage for Tripp during

the videoconference call.      At the end of the 22-second encounter

with Tripp, Kesari stated that Truxhall would “take care of”

Tripp.   Truxhall then immediately handed the script and


                                     29
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 30 of 52 PageID #: 8096



corresponding receipt to Tripp while Kesari was still on the

videoconference call.      Given this sequence of events, the jury

could reasonably conclude that Kesari had, in effect, delegated

his prescribing authority to the unqualified Truxhall.


           Fifth, the jury could reasonably infer that the $270

cost of Tripp’s February 21, 2019 appointment was tied directly

to the amount of Suboxone prescribed (a four-week supply) rather

than the care provided.      In Moore, the defendant doctor “used a

‘sliding-fee scale’ pegged solely to the quantity prescribed,

rather than to the medical services performed.           The fees ranged

from $15 for a 50-pill prescription to $50 for 150 pills.”.

Moore, 423 U.S. at 126.      The Supreme Court considered the fact

that the doctor “did not charge for medical services rendered,

but graduated his fee according to the number of tablets

desired” to be evidence of conduct “exceeding the bounds of

‘professional practice.’”      Id. at 142-43.      In this case, the

jury could reasonably determine that the $270 cost of Tripp’s

February 21, 2019 appointment was attributable to a fee scale

graduated by the number of Suboxone doses prescribed, e.g., $90

for a one-week supply or $270 for a four-week supply, rather

than the medical services rendered.




                                     30
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 31 of 52 PageID #: 8097



           These points, in the aggregate, indicate that there

was sufficient evidence to satisfy the third element of 21

U.S.C. § 841(a)(1) and sustain a conviction on Count Thirteen of

the Second Superseding Indictment.        The jury could reasonably

conclude that Kesari issued the February 21, 2019 prescription

to Tripp without a legitimate medical purpose, outside the usual

course of professional medical practice, outside the bounds of

medical practice, and without an objective good faith attempt to

comport with the generally recognized standard of medical

practice in this country.


           The court next briefly addresses Kesari’s other

arguments regarding the sufficiency of the evidence.            Kesari

posits that “[w]ithout evidence that Dr. Kesari intended to

violate the bounds of the usual course of professional practice,

the government’s case fails.”       ECF No. 260, at 10; see also ECF

No. 286, at 10 (arguing that the government “need[ed] to prove

that Dr. Kesari possessed the specific intent to issue a

controlled substance outside the contours of the law and . . .

that Dr. Kesari acted other than in objective good faith.”).


           This court recently considered a similar argument in

United States v. Houdersheldt, No. 3:19-00239, 2020 WL 7646808,

at *5 (S.D. W. Va. Dec. 23, 2020).        In Houdersheldt, the

                                     31
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 32 of 52 PageID #: 8098



defendant argued that “that the jury should have been required

to find not only that he intentionally dispensed a controlled

substance, but that he also intentionally acted without a

legitimate medical purpose or beyond the bounds of medical

practice.”   Id.    Noting that the “Fourth Circuit has not

expressly addressed this issue,” Judge Chambers remarked that:


     [n]evertheless, [Hurwitz’s] analysis of the good faith
     instruction can be instructive. In Hurwitz, the
     [Fourth Circuit] held that the district court erred by
     refusing to include a good faith instruction but
     determined that the defendant was not entitled to the
     subjective good faith standard he requested. Id. at
     478. The court reasoned that “allowing criminal
     liability to turn on whether the defendant-doctor
     complied with his own idiosyncratic view of proper
     medical practices is inconsistent with the Supreme
     Court’s decision in Moore.” Hurwitz, 459 F.3d at 478.
     This interpretation of Moore indicates that a jury
     need not find that the defendant intentionally acted
     outside the bounds of medical practice, but simply
     that the defendant acted without objective good faith.

Id. at *7.   Ultimately, the court did not decide the issue but

instead found that the instructions given satisfied the standard

advocated by the defendant.       Id. at *7-8.


           In this case, elements of the offense charged in Count

Thirteen were given to the jury as follows:


           FIRST:      That Defendant SRIRAMLOO KESARI, M.D.
                       knowingly and intentionally distributed
                       a quantity of a Schedule III controlled
                       substance as more specifically
                       identified and described in Counts Two
                                   32
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 33 of 52 PageID #: 8099



                       through Thirteen of the Second
                       Superseding Indictment;

           SECOND:     That at the time of such distributions,
                       Defendant SRIRAMLOO KESARI, M.D. knew
                       that the substances distributed were
                       controlled substances under the law;
                       and

           THIRD:      That Defendant SRIRAMLOO KESARI, M.D.’s
                       actions were not for a legitimate
                       medical purpose or were outside the
                       usual course of professional medical
                       practice and were not in good faith.

See ECF No. 285-4, at 40.      Kesari made no objection at trial to

the elements instruction or any other instruction given to the

jury.   And as noted earlier, the court instructed the jury as to

the objective good faith standard in accordance with the law on

the matter.


           Kesari also posits that “there is no evidence that any

deviations from the standard of care were systemic or drastic,”

likening the conviction equivalent to a finding of civil

liability.    ECF No. 260, at 11-12.      He cites McIver, 470 F.3d at

559, and Alerre, 430 F.3d at 691, in support of this

proposition.    The McIver court stated “we [have] recognized that

evidence that a physician ‘deviated drastically from accepted

medical standards’ is probative of criminal liability.”            470

F.3d at 559 (quoting Alerre, 430 F.3d at 691).           Alerre noted

“evidence that a physician’s performance has consistently

                                     33
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 34 of 52 PageID #: 8100



departed from accepted professional standards supports the

proposition that the physician was not practicing medicine, but

was instead cloaking drug deals under the guise of a

professional medical practice.”        430 F.3d at 691.


           As the government argues, see ECF No. 285, at 12-13,

however, neither case provides that systemic, drastic, or

consistent violations of the applicable standard of care are

necessary conditions for satisfaction of the third element.

Indeed, as above noted, “[t]here are no specific guidelines

concerning what is required to support a conclusion that an

accused acted outside the usual course of professional

practice,” and courts are to evaluate the evidence on a

case-by-case basis.     Singh, 54 F.3d at 1187 (citation omitted).

And the evidence in this case bears multiple hallmarks of

illegal prescribing under 21 U.S.C. § 841(a)(1).

Notwithstanding these points, Dr. Chambers’ testimony that

“there was no medical practice” during the February 21, 2019

encounter between Kesari and Tripp would appear to comport with

a “drastic” deviation from the standard of care.           ECF No. 266,

at 139:17-25.




                                     34
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 35 of 52 PageID #: 8101



           Finally, Kesari briefly makes a related argument that

the February 21, 2019 “encounter was entirely unnecessary”

inasmuch as “Suboxone is a Schedule III controlled substance,

[and] Dr. Kesari could have written [Tripp] an initial

prescription with up to five refills or orally called in up to

five refills” under 21 C.F.R. § 1306.22.         ECF No. 260, at 12.

“In other words,” Kesari contends, “the fact that [Tripp]

continued to receive Suboxone approximately one month after his

initial visit was not a departure from the standard of care, let

alone a drastic one, and a judgment of acquittal is necessary.”

Id.   The government asserts, in an equally brief argument, that

21 C.F.R. § 1306.22 “does not displace the standard of care

required here, which is that a prescription must be issued in

the usual course of professional practice and in good faith.”

ECF No. 285, at 14 n. 7.


           Again, the evidence, including expert testimony, was

sufficient to demonstrate the third element of 21 U.S.C. §

841(a)(1) for physician prosecutions inasmuch as it could

support a finding of prescribing without a legitimate medical

purpose, outside the usual course of professional medical

practice, beyond the bounds of medical practice, and other than

in good faith.    And perhaps more significantly, Kesari’s


                                     35
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 36 of 52 PageID #: 8102



suggestion of legal behavior under 21 C.F.R. § 1306.22’s refill

provisions is totally detached from the facts of the case.

Kesari did not authorize refills for Tripp nor did he offer to

gratuitously call-in a refill on February 21, 2019.            Instead,

the doctor was paid $270 for the visit on that date and Tripp

received in return a prescription for a one-month supply of

Suboxone.


            For these reasons, the court finds that the evidence

was sufficient and the instructions to the jury adequate to

sustain a conviction on Count Thirteen.         Kesari’s renewed Rule

29 motion is denied.


                  B.    Rule 33 Motion for a New Trial


            Kesari offers two groups of arguments with respect to

his alternative Rule 33 motion for a new trial: (1) those

concerning the weight of the evidence; and (2) those concerning

remarks made by the government during closing arguments.             See

ECF No. 260, at 12-22.


                i.     Weight of the Evidence Arguments


            Kesari argues that the court should grant a new trial

under Rule 33 inasmuch as Dr. Chambers was not credible for two

reasons: (1) he testified to the necessity of psychiatric
                                36
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 37 of 52 PageID #: 8103



evaluations prior to the issuance of Suboxone prescriptions

despite acknowledging that certain non-psychiatrists and

non-doctors may issue such prescriptions; and (2) he ignored

evidence favorable to Kesari, namely, a November 9, 2018 note

from Kesari documenting a normal drug screen for patient Shawn

Shaffer, while relying instead on misleading evidence

unfavorable to Kesari, namely, a prepopulated electronic medical

record that mistakenly indicated that Shaffer had tested

positive for methamphetamine, morphine, and MDMA on November 9,

2018.   See ECF No. 260, at 13-14.        Kesari also argues that any

deviations from the applicable standard of care were

“attributable in part to Dr. Kesari being distracted by his

wife’s terminal cancer — which the jury heard was the sole and

undisputed reason why Dr. Kesari was [in California,] away from

West Virginia[,] and serves to inform a rational factfinder’s

determination of his good faith.”         Id. at 14.


           The court maintains the discretion to grant a new

trial pursuant to Rule 33(a) “if the interest of justice so

requires.”   Fed. R. Crim. P. 33(a); United States v. Millender,

970 F.3d 523, 531 (4th Cir. 2020).         “In deciding a motion for a

new trial, the district court is not constrained by the

requirement that it view the evidence in the light most


                                     37
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 38 of 52 PageID #: 8104



favorable to the government.       Thus, it may evaluate the

credibility of the witnesses.”       United States v. Arrington, 757

F.2d 1484, 1485 (4th Cir. 1985)).         “But a court should exercise

its discretion to grant a new trial sparingly.”           Millender, 970

F.3d at 531 (internal quotation marks omitted) (citing United

States v. Palin, 874 F.3d 418, 423 (4th Cir. 2017)).

Accordingly, “[a] new trial is warranted only ‘[w]hen the

evidence weighs so heavily against the verdict that it would be

unjust to enter judgment.’”       Id. (second alteration in original)

(quoting Arrington, 757 F.2d at 1485).


           The court does not find Kesari’s weight of the

evidence arguments to merit a new trial.         There was nothing

incredible regarding Dr. Chambers’ testimony insofar as Count

Thirteen is concerned.      As the preceding discussion suggests,

Dr. Chambers’ testimony was what one who has reviewed the

February 21, 2019 video footage might expect from an expert

opining about the appointment and the prescription of that date,

i.e., the Suboxone prescription, authorized after a perfunctory

22-second encounter with a supposed opioid addict that lacked

any substantive medical treatment or inquiry, was issued outside

the usual course of professional medical practice, without a

legitimate medical purpose, and beyond the bounds of medical


                                     38
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 39 of 52 PageID #: 8105



practice.   Notwithstanding any emphasis on psychiatric

evaluations, Dr. Chambers offered credible testimony regarding

the impropriety of the February 21, 2019 visit and the

prescription issued that date.       Moreover, any isolated

inconsistency regarding Dr. Chambers’ consideration of the

records concerning Shawn Shaffer is not persuasive evidence that

the expert offered incredible testimony regarding Kesari’s

“treatment” of Tripp on February 21, 2019.


            In addition, the deviations from the standard of care

described above were significant enough to justify the

conviction on Count Thirteen regardless of the reason for

Kesari’s absence from his office.         Dr. Chambers stated that his

opinions regarding the propriety of the February 21, 2019

prescription were not contingent on whether the appointment was

conducted in-person or by Skype videoconference call.            And it is

difficult to discern why a determination of guilt subject to an

objective good faith standard would depend, in part, on a

doctor’s reasons for being “distracted.”         Such a consideration

would seem more appropriate under a subjective good faith

standard, which is not the law.


            At base, the evidence supports a conviction on Count

Thirteen for the reasons stated in the preceding section

                                     39
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 40 of 52 PageID #: 8106



discussing the renewed Rule 29 motion.         And as described herein,

Kesari’s weight-of-the-evidence arguments in the Rule 33 context

do not persuasively suggest that a new trial, a remedy to be

ordered “sparingly,” is appropriate.         See, e.g., Millender, 970

F.3d at 531.


      ii.   Remarks by the Government During Closing Argument


            Kesari also contends that two remarks made by the

Government during closing statements were improper and warrant a

new trial under Rule 33.      ECF No. 260, at 15-23.       “A

prosecutor’s improper closing argument may ‘so infect[ ] the

trial with unfairness as to make the resulting conviction a

denial of due process.’”      United States v. Lighty, 616 F.3d 321,

359 (4th Cir. 2010) (alteration in original) (quoting United

States v. Wilson, 135 F.3d 291, 297 (4th Cir. 1998)).            “In

determining whether a defendant’s due process rights were

violated by a prosecutor’s closing argument, [courts] consider

(1) whether the remarks were, in fact, improper, and, (2) if so,

whether the improper remarks so prejudiced the defendant’s

substantial rights that the defendant was denied a fair trial.”

Id. (citing Wilson, 135 F.3d at 297).         The prejudice prong of

this analysis involves consideration of six factors:



                                     40
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 41 of 52 PageID #: 8107



     (1) the degree to which the prosecutor’s remarks have
     a tendency to mislead the jury and to prejudice the
     accused; (2) whether the remarks were isolated or
     extensive; (3) absent the remarks, the strength of
     competent proof introduced to establish the guilt of
     the accused; [] (4) whether the comments were
     deliberately placed before the jury to divert
     attention to extraneous matters[;] . . . (5) whether
     the prosecutor’s remarks were invited by improper
     conduct of defense counsel[;] . . . and (6) whether
     curative instructions were given to the jury.

Wilson, 135 F.3d at 299 (citations omitted).          “These factors are

examined in the context of the entire trial, and no one factor

is dispositive.”     Id.


            The statements at issue were made by Maryam Adeyola,

counsel for the government, during her rebuttal closing

argument.    The first concerned a characterization of Truxhall’s

testimony relating to Kesari’s use of medical records as a

“lie.”   DEA Diversion Investigator Sandra McMillion testified at

trial that she had interviewed Truxhall and that Truxhall

“indicated that she fills out the chart[s, i.e., the medical

records] and that the doctor does not review them.”            ECF No.

280, at 17:24-18:3.     Truxhall later testified on direct

examination that Kesari “didn’t fool much with the [electronic

medical record.    He did all paper,” and when asked whether she

“knew Dr. Kesari never reviewed the charts,” on

cross-examination, stated: “He would review the charts, the


                                     41
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 42 of 52 PageID #: 8108



paper charts.    He never - I said he didn’t get into the

electronic records.”     ECF No. 268, at 34:18-19, 75:16-19.


           During Adeyola’s rebuttal closing argument, the

following exchange occurred:


     [MS. ADEYOLA]: And there is no evidence that is more
     clear that this was a conspiracy between the two of
     them to distribute illegal prescriptions than the
     January 14th video of Agent Tripp's visit to the
     practice. Look at it. I’m not going to repeat how long
     or whatever else -I just know he didn't ask him any
     questions. He didn't know him from Adam. He had no
     information about his history.

     Counsel got up here and put all the paperwork on the
     slides, showing you this is everything that he
     told - that Agent Tripp told Kristie. Kristie didn’t
     send those documents to Dr. Kesari in California. He
     didn’t have it. She didn’t send it. He didn’t have
     it.

     You know why?

     Because the medical records don’t matter. He doesn’t
     review them. She knows that he doesn’t review them.
     And she lied to you about that. She got on that stand
     yesterday and said, “Oh, no. He reviews the records.”

     MR. HISSAM [Counsel for Truxhall]: Objection, Your
     Honor. May we go to the headset?

     THE COURT: The witness may continue - excuse me - the
     argument may continue. I’m sorry.

     MS. ADEYOLA: “He reviewed the records.”

     They want you to believe that, oh, no, of course, she
     told the truth, because we didn’t differentiate
     between the paper records and the electronic medical
     records. But the Diversion Investigator Sandra
     McMillian got on the stand yesterday and told you what
                                     42
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 43 of 52 PageID #: 8109



     she told her back in June of 2019, “I filled out the
     charts, but he doesn’t review them.”

     “I fill out the charts.”

     If she is to be believed, the only chart she fills out
     are those paper records. So either - either she’s
     misrepresenting about whether or not she fills out
     those electronic medical records, the ones that
     everybody keeps saying they’re wrong, or
     auto-populating. Someone else is saying that they are
     lying and putting in incorrect information.

     So either she has misrepresented about her filling out
     the electronic medical records or she’s
     misrepresenting to you about whether or not he is
     reviewing the paper records.

ECF No. 269, at 6:9-7:22 (emphasis added).


           The second statement at issue concerns Adeyola’s

characterization of the DEA-104 signed by Kesari on June 18,

2019, when the Drug Enforcement Administration executed a search

warrant at his office.      See ECF No. 256-26; see also ECF No.

281, at 6:1-12:22.     The substantive portion of the Kesari

DEA-104 reads:


     In view of my alleged failure to comply with the
     Federal requirements pertaining to controlled
     substances or list I chemicals, and as an indication
     of my good faith in desiring to remedy any incorrect
     or unlawful practices on my part, I hereby surrender
     for cause my Drug Enforcement Administration (DEA)
     Certificate of Registration.

     I understand that submission of this document to DEA,
     including any employee of DEA, shall result in the
     immediate termination of my registration.

                                     43
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 44 of 52 PageID #: 8110



     I understand that I am not entitled to a refund of any
     payments made by me in connection with my
     registration. I understand that, beginning on the
     date that I sign below, I am not authorized to order,
     manufacture, distribute, possess, dispense,
     administer, prescribe, or engage in any other
     activities with controlled substances or list I
     chemicals.

     With the understanding that I am not required to
     surrender my DEA Certificate of Registration, I freely
     and under no duress, implied or expressed, execute
     this document and choose to take the action described
     herein.

ECF No. 256-26.    During her rebuttal, Adeyola discussed the

DEA-104 in relation to the conspiracy alleged in Count One:


     [Ms. Adeyola]: Was there an agreement to work
     together for a criminal purpose?

     That is the decision.

     Counsel also talked about the fact that there was no
     direct evidence of a conspiracy.

     You have the videos. That’s direct evidence.

     You have his - you have his signed confession, the
     DEA-104.

ECF. No. 269, at 10:22-11:4 (emphasis added).


           At this juncture, Michael Ferrara, counsel for Kesari,

objected, and the court held a sidebar conference outside the

earshot of the jury.     Id. at 11:5-7.      Ferrara stated:


     Dr. Kesari agreed to surrender his license to the DEA
     due to regulatory allegations. The allegations are
     not specified; they are a regulatory issue, Judge.

                                     44
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 45 of 52 PageID #: 8111



     Counsel just intentionally prejudicially claimed the
     confession to be a crime.

     I ask that the jury be instructed that form is not a
     confession to a crime, and that counsel immediately
     cease this line of argument.

Id. at 11:14-22.     Michael Hissam, counsel for Truxhall,

requested during the sidebar conference a curative instruction

that the jury “disregard Ms. Adeyola’s comment that Kristie

Truxhall lied . . .” on the basis that the Fourth Circuit has

found the use of the word “lie” to be improper under similar

circumstances.    Id. at 12:7-13; 13:7-12.       Ferrara then

“request[ed] a similar instruction[] that the jury be told to

disregard signing of this DEA-104 as a confession” and asked

that the court instruct the jury “in plain English, clearly and

plainly, that it was not a confession to a crime.”           Id. at

13:14-15.


            The government undertook to explain the comments

during the sidebar conference.       As relevant here, Adeyola

asserted that the “lied” remark was justified inasmuch as

“that’s what the evidence showed, that she misrepresented what

she said.”    Id. at 12:25-13:2.     Kilby Macfadden, counsel for the

government, offered the following explanation for the

“confession” comment:



                                     45
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 46 of 52 PageID #: 8112



     Your Honor, the issue is that Mr. Ferrara cut off Ms.
     Adeyola. Her - her next line was going to say, signed
     confession as to his ability to be able to prescribe,
     which is exactly what it is. That is what the
     document says. He cut her off as qualifying and
     explaining it. That evidence was not allowed to come
     in, and she was finishing the thought.

     So we have rehearsed this. This is exactly what she
     was going to say, Your Honor.

Id. at 14:15-22.


           At the conclusion of the sidebar conference, the court

immediately issued the following curative instructions:


     Ladies and gentlemen of the jury, two things: The
     statement just made by counsel for the government
     treating the DEA surrender as a confession is
     stricken. You’ll see what it is. The statement that
     it is a confession is stricken. And you’ll disregard
     it completely.

     In addition, the statement that Ms. Truxhall lied is
     also stricken. You will completely disregard it.

Id. at 15:18-25.


           For the purposes of the present analysis, the court

will assume that the two comments concerning Truxhall’s “lie”

and the DEA-104 “confession” were improper.          Even so, the six

factors pertaining to the prejudice prong of the inquiry counsel

against granting a new trial.


           The first factor involves the tendency of the remarks

to mislead the jury and prejudice the defendant.           On the one
                                     46
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 47 of 52 PageID #: 8113



hand, the “lied” remark regarding Kesari’s review of the records

may not have been particularly misleading inasmuch as there was

seemingly inconsistent testimony from Truxhall and McMillion,

who had interviewed Truxhall, regarding Kesari’s review of

medical records.     Still, the “confession” remark was certainly

misleading.    The substantive text of the DEA-104 contains no

explicit confession to anything, let alone a violation of the

criminal law, but rather involves a good faith surrender of a

DEA Certificate of Registration amidst non-descript alleged

failures to comply with federal law.         As for the tendency of the

statements to prejudice the defendant, it is difficult to

discern any actual prejudice.       Although both remarks were

ostensibly made during Adeyola’s discussion of the conspiracy

charge, they seem to potentially concern all counts charged

inasmuch as Kesari’s review of medical records was pertinent to

them and the DEA-104 was a generic form not tailored to any

specific offense or conduct.       Nevertheless, Kesari was acquitted

on twelve of the thirteen counts charged against him, including

the conspiracy charge.      The indication is that the remarks had

little or no effect on the verdict.


           As for the second factor, the remarks were isolated

and not extensive.     Individually, the “lied” remark comprises


                                     47
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 48 of 52 PageID #: 8114



two lines of the roughly 13-page rebuttal closing argument

transcript, with related statements concerning the alleged

misrepresentation occupying approximately one page.            See id. at

5-17. The “confession” remark comprises two lines in the

transcript.    See id.   Both remarks were made during the same

discreet session of the trial and occurred within minutes of

each other.    This factor weighs against a new trial.


           The court has already, in effect, addressed the third

factor involving the strength of the government’s proof absent

the remarks.    As described herein, the evidence concerning the

commission of Count Thirteen was quite significant and involved

various hallmarks of physician convictions for violations of 21

U.S.C. § 841(a)(1).


           The fourth factor weighs in Kesari’s favor.           Based on

the remarks of Adeyola and Macfadden during the sidebar

conference, it is clear that the government deliberately used

the term “lied” to describe Truxhall’s testimony and

intentionally characterized the DEA-104 as a “signed

confession.”    The “lied” remark was arguably not intended to

divert attention to extraneous matters inasmuch as it was

presented to call attention to inconsistent testimony, but the

“confession” remark appears to have contemplated a diversion of

                                     48
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 49 of 52 PageID #: 8115



the jury’s attention to an idea that is not reasonably inferred

from the text of the DEA-104.




           The fifth factor, whether the government’s remarks

were invited by improper defense counsel conduct, also weighs in

Kesari’s favor.    Counsel for Kesari and Truxhall did nothing to

invite the remarks at issue.


           The court finds the sixth and final factor to be the

most significant under the circumstances.          The court issued

clear, unambiguous curative instructions advising the jury that

the government’s statements treating the DEA-104 as a confession

and indicating that Truxhall lied were stricken and were to be

“completely” disregarded.      These curative instructions were

given during the government’s rebuttal closing argument, within

minutes of the time both statements at issue were made and while

the statements were undoubtedly fresh in the jurors’ minds.             See

Bagheri v. Bailey, 713 F. App’x 141, 149 (4th Cir. 2017)

(finding “no inherent prejudice . . . in the fact that the

district court” issued a curative instruction after a weekend

recess and noting “the delay in providing the curative

instruction does not in itself indicate abuse of discretion”);

see also United States v. Harrison, 716 F.3d 1050, 1053 (4th
                                49
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 50 of 52 PageID #: 8116



Cir. 1983) (prosecutorial comments not unduly prejudicial where,

inter alia, the trial court “later offer[ed] curative

instructions before the case went to the jury”) (emphasis

added).    Moreover, the court’s general instructions before the

jury retired to consider the case provided that “statements and

argument of counsel are not evidence,” “[the jury was] to

consider only the evidence in the case,” and “[a]ny evidence as

to which an objection was sustained by the court, and any

evidence ordered stricken by the court, must be entirely

disregarded.”    ECF No. 285-4, at 9-10.


            Of course, “juries are presumed to follow their

instructions.”    United States v. Chong Lam, 677 F.3d 190, 204

(4th Cir. 2012) (quoting Richardson v. Marsh, 481 U.S. 200, 211

(1987)).    The Fourth Circuit has upheld the denial of a Rule 33

motion premised on improper prosecutorial remarks where:


     the district court found that, although the
     government’s comments were misleading and extensive,
     and Appellants did not invite the comments, the
     government did not make the comments with the purpose
     of deliberately misleading the jury. It also found
     that the government presented enough evidence to
     support Appellants’ convictions in the absence of the
     misleading remarks. Finally, the district court
     considered its curative instructions, finding that
     they removed any prejudice the government’s comments
     created.



                                     50
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 51 of 52 PageID #: 8117



Id. at 197, 204-06.     Thus, even where some factors weigh in

favor of a new trial, curative instructions may mitigate

resulting prejudice.


           Here, there is little to no evidence of any prejudice

resulting from the isolated statements made by Adeyola during

her rebuttal closing argument.       Any prejudice that may have

resulted would have been mitigated by the clear and direct

curative instructions given by the court soon after the

statements were made, as well as the general jury instructions

subsequently given.     Moreover, the evidence of Kesari’s guilt of

the offense charged in Count Thirteen, absent Adeyola’s remarks,

was particularly significant and on par with that in similar

cases resulting in conviction.       The court finds that the

interest of justice does not warrant a new trial under Rule 33.


                            III.    Conclusion


           Accordingly, it is ORDERED that Kesari’s memorandum

(ECF No. 260), construed as a renewed motion for judgment of

acquittal or, in the alternative, motion for a new trial, be,

and it hereby is, DENIED.




                                     51
 Case 2:19-cr-00241 Document 294 Filed 08/25/21 Page 52 of 52 PageID #: 8118




           The Clerk is directed to forward copies of this

memorandum opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.



                                   ENTER:      August 25, 2021




                                     52
